DAVIDSON, Judge.
Appellant was convicted on a charge of robbery and, by reason of the allegation and proof of two previous convictions for like offense, his punishment was assessed at life imprisonment in the State penitentiary.
The record is before us without a statement of facts or bills of exception. There is nothing presented to this court for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.